      Case 2:19-cv-00829-JCM-NJK Document 28 Filed 01/31/20 Page 1 of 4




 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   JIM HOFFMAN, ESQ.
     Nevada Bar No. 13896
 3   LAW OFFICES OF KRISTINA WILDEVELD & ASSOCIATES.
 4   550 E. Charleston Blvd., Ste. A
     Las Vegas, NV 89104
 5   Tel. (702) 222-0007
     Fax. (702) 222-0001
 6   Email: Lisa@VeldLaw.com
     Email: Jim@VeldLaw.com
 7   Attorneys for Plaintiff Victor Robinson
8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11
     VICTOR ROBINSON,                                     Case No. 2:19-cv-00829-JCM-NJK
12
13                 Plaintiff,                             STIPULATION AND REQUEST TO
                                                          EXTEND DEADLINE TO FILE
14         v.                                             DISPOSITIVE MOTIONS
15
     LAS VEGAS METROPOLITAN POLICE
16   DEPARTMENT, ET AL,
17
                     Defendants.
18
19   Counsel for Plaintiff, Jim Hoffman and Lisa Rasmussen of the Law Offices of Kristina
20
     Wildeveld, and counsel for Defendants, Craig Anderson of Marquis Aurbach Coffing,
21
     respectfully submit the following stipulation to extend the deadline to file dispositive
22
     motions from February 10, 2020 to April 15, 2020.
23
            Under FRCP 6(b), the Court may extend the time for doing an action. Similarly,
24
     under FRCP 16(b), a scheduling order may be modified by the Court. Each of these actions
25
26   is to be based on a finding of good cause for the extension.

27          In the instant case, the scheduling order currently contemplates that the deadline for
28   filing dispositive motions is February 10, 2020. The undersigned has spoken to Defendants’


                                                    1
      Case 2:19-cv-00829-JCM-NJK Document 28 Filed 01/31/20 Page 2 of 4




 1
     counsel, and both sides are considering motions for summary judgment. However, there is
 2
     currently a previous Motion to Dismiss pending before the Court. Whether or not the
 3
     Motion to Dismiss is granted will determine which parties and causes of action need to be
 4
 5   addressed in any motions for summary judgment. Both the Plaintiff and the Defendants

 6   need the Court’s ruling on this Motion in order to formulate their arguments at the

 7   dispositive motion stage.
8           In order to allow the Court time to make its ruling, the parties therefore stipulate and
 9   respectfully request the Court to extend the deadline for dispositive motions by sixty days,
10   from February 10, 2020, to April 10, 2020. Good cause exists for this extension, since the
11   Court’s ruling on the Motion to Dismiss is necessary for the parties to accurately understand
12
     what issues are remaining at the summary judgment stage and to brief them for the Court’s
13
     benefit.
14
            IT IS STIPULATED AND AGREED between the parties that deadline to file
15
     dispositive motions shall be April 15, 2020.
16
                                 PROPOSED EXTENDED DEADLINE
17
18          Accordingly, it is hereby stipulated and respectfully requested that this Court enter an

19   order extending the deadline to file dispositive motions from February 10, 2020 to April

20   15, 2020.
21   //
22   //
23   //
24   //
25
     //
26
     //
27
     //
28


                                                    2
      Case 2:19-cv-00829-JCM-NJK Document 28 Filed 01/31/20 Page 3 of 4




 1
            In accordance with LR 26-4 and LR 6-1 good cause exists for this extension for the
 2
     reasons articulated herein. This request for an extension is made in good faith, jointly by the
 3
     parties hereto. Trial is not yet set in this matter and this extension will not delay this case.
 4
 5   Moreover, since this request is a joint request, none of the parties will be prejudiced. This

 6   extension will instead enable all parties to obtain the information needed for a fair resolution

 7   of this case.
8
 9          DATED this 31st day of January, 2020.
10                                               LAW OFFICES OF KRISTINA WILDEVELD AND
11                                               ASSOCIATES
12
                                                 /s/ Jim Hoffman
13                                               JIM HOFFMAN, ESQ. (NV Bar No. 13896)
14
15                                               MARQUIS AURBACH COFFING
16                                               /s/ Craig Anderson
17                                               CRAIG ANDERSON, ESQ. (NV Bar No. 6882)

18
19
                                                 IT IS SO ORDERED.
20                                               Dated: February 3, 2020
                                                 Dated this ________ day of January, 2020
21
22                                               NANCY J. KOPPE
                                                 United States Magistrate Judge
23
24
25
26
27
28


                                                     3
